Citation Nr: 1122094	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-28 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for left hip disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for left ankle disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2006 rating decision in which the RO denied service connection for left hip, left knee, and left ankle disabilities.  In July 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In March 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In August 2010, the undersigned Veterans Law Judge granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).  

In an October 2010 decision, the Board denied the claims for service connection for left hip, left knee, and left ankle disabilities.  The Veteran appealed the October 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand, filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.
 
The Board notes that the Veteran was previously represented by The American Legion.  However, in April 2011, the Board received from the Veteran an Appointment of Individual as Claimant's Representative (VA Form 21-22) designating private attorney Robert V. Chisholm as his representative.  The Board recognizes the change in representation.

For the reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

In light of points raised in the parties' Joint Motion for Remand, and the Board's review of the claims file, further RO action in this appeal is warranted.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2010).  The Board notes, however, that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this regard, VA's General Counsel has held, that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  The VA General Counsel also has held that a congenital defect can be subject to superimposed disease or injury, and if superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also 38 C.F.R. § 3.303(c).

The Veteran contends that he is entitled to service connection for left hip, left knee, and left ankle disabilities, as he believes that these disabilities stem from strenuous activity required during his basic training.  While the fact that his left leg is shorter than his right leg was noted upon entrance into service, the Veteran has indicated that his left lower extremity was asymptomatic prior to service, and that he did not experience any pain until he began basic training.  He has reported chronic left hip, knee, and ankle pain since his discharge from service.

On the Veteran's May 1978 service entrance examination, the examiner noted that the Veteran's left leg was shorter than his right leg.  In June 1978, the Veteran complained of pain in his left ankle.  The Veteran was diagnosed with mild peroneal tendonitis.  A July 1978 Medical Board evaluation revealed normal range of motion of the left leg.  There was subjective pain in the left hip and knee area on weightbearing.  The Medical Board concluded that the Veteran did not meet the standards for enlistment and that he had no unfitting physical disability incurred in or aggravated by active military service.

Following service, VA outpatient treatment records reflect frequent complaints of pain.  An x-ray of the hips from May 2006 was normal with an incidental note of bilateral mild sclerosis and vacuum phenomena in the sacroiliac joints.  In May and June 2006, the Veteran complained of hip, knee, and ankle pain.  A September 2006 record noted that the Veteran had no gross abnormality in his left knee and ankle.  The ligaments were intact, and the examiner indicated that the Veteran ambulated on the joint without obvious difficulty.  An x-ray of the knee revealed no fractures or dislocation.  An x-ray of the left ankle revealed slight spurring around the medial malleolus with no fractures or erosive changes.  In October 2006, the Veteran again was treated for intense pain involving the left hip, knee, and ankle.

A March 2009 statement from a private physician, Dr. D., notes that the Veteran had consistently complained of chronic pain in his left hip, knee, and ankle since his discharge from service.  It was also noted that the Veteran consistently walked with a limp, as his left leg was shorter than his right leg.  Dr. D. opined that the Veteran's basic training aggravated the pre-existing condition.

A June 2009 statement from Dr. G., a VA staff physician, notes the Veteran's history of left leg length discrepancy.  Dr. G. reviewed the Veteran's in-service medical treatment and indicated that the Veteran continued to experience chronic left hip, knee, and ankle pain.  Dr. G. opined that the Veteran's leg length discrepancy was more likely than not aggravated by his engagement in physical training while on active duty in 1978.

During the March 2010 Board hearing, the Veteran testified that he had no problems with his left knee, hip, or ankle prior to entering active duty.  He indicated that his left leg problems began four days after staring basic training, and that he was given a short leg cast for three weeks.  The Veteran also reported that he sought treatment for his left leg problems after his discharge, but these records are no longer available.

In the Joint Motion, the parties indicated that a remand is required because the Board did not address whether a VA examination and opinion were warranted to address the etiology of the Veteran's current left hip, left knee, and left knee conditions and to address whether his pre-existing congenital left leg condition was aggravated during service.  The Joint Motion pointed out that 38 U.S.C.A. § 5103(d)(2)(A) provides that a VA examination is necessary to make a decision on a claim if the record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability.

As pointed out by the parties, the medical evidence reflects that the Veteran has consistently complained of persistent and recurrent left hip, knee, and ankle pain since service.  Thus, the Board finds that the threshold requirement for a VA examination, as prescribed by 38 U.S.C.A. § 5103(d)(2)(A), is met.  In light of evidence and legal authority noted above, a VA examination to obtain information as to (1) whether the Veteran has left hip, knee, and/or ankle disability underlying  his complaints, and, if so (2) whether any such current disability is medically related to service, to include on the basis of in-service aggravation of his pre-existing leg length discrepancy, is needed to resolve the claims for service connection for left hip, left knee, and left ankle disabilities.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R.       § 3.655 (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Additionally, the record reflects that there are outstanding VA medical records which may be pertinent to the claims remaining on appeal.  In this regard, it appears that the Veteran receives treatment at the New Orleans VA Medical Center (VAMC). While the claims file currently includes outpatient treatment records from the New Orleans VAMC dated through April 2007, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO should obtain any pertinent  records of evaluation and/or treatment from the New Orleans VAMC, dated since April 2007, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection, notifying him that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should obtain from the New Orleans VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since April 2007.  The RO must follow the procedures set forth in 38 C.F.R § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination of the left hip, left knee, and left ankle, by an appropriate physician, at a VA medical facility. The entire claims file, to include a complete copy of this REMAND, must be made available to the  physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has current disability underlying his complaints of left hip, left knee, and left ankle pain.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is medically related to service.  In rendering the requested opinion, the examiner must address whether the Veteran's congenital left leg length discrepancy was aggravated (permanently worsened beyond the natural progression) by his service; and, if so, whether such aggravation resulted in any current left hip, left knee, or left ankle disability.  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from the aggravation.

Also in rendering the requested opinion, the physician should consider and discuss all pertinent evidence, to include the Veteran's service treatment records, the March 2009 and June 2009 private and VA physician statements, and the Veteran's own statements. 

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims for service connection for left hip, left knee, and left ankle disabilities in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).



